OPINION
PER CURIAM
It seems to us that it would be an unwarranted exercise of power on the part cf a reviewing court to disturb this judgment., A mere difference of opinion, if it existed, would not justify a reversal. In no case is the court authorized to reverse on the ground of the’ weight of the evidence excepting when it is able to say that reasonable minds could not differ. ■ In a case where the issue is one that is not susceptible of exact knowledge and rests wholly in opinion or judgment, there is added reason for having regard for the determination of the jury.
The trial court overruled the motion for a'new trial and entered judgment, thereby giving to the verdict the sanction of his approval.
The verdict of the jury is sustained by the preponderant opinion of the witnesses in number, and, so far as the record shows, of equal credibility and impartiality.
The judgment of the Court of Common Pleas is affirmed.
ROSS, PJ, .MATTHEWS and HAMILTON, JJ, concur.